
	

115 SRES 650 ATS: Recognizing the 1-year anniversary of Hurricane Harvey.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 650
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2018
			Mr. Cruz (for himself, Mr. Cornyn, Mr. Cassidy, and Mr. Kennedy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 1-year anniversary of Hurricane Harvey.
	
	
 Whereas, on August 25, 2017, Hurricane Harvey reached the shores of the United States and wreaked havoc on the States of Texas and Louisiana;
 Whereas, because of Hurricane Harvey, the President issued a major disaster declaration with respect to Texas on August 25, 2017, and with respect to Louisiana on August 28, 2017;
 Whereas Hurricane Harvey was directly responsible for the deaths of not less than 68 individuals in Texas;
 Whereas, according to the National Oceanic and Atmospheric Administration, the estimate of the damage caused by Hurricane Harvey is $125,000,000,000;
 Whereas, according to the National Hurricane Center, during Hurricane Harvey— (1)Texas experienced as much as 60.58 inches of rain;
 (2)Louisiana experienced as much as 23.71 inches of rain; (3)more than 300,000 structures and as many as 500,000 cars flooded in southeastern Texas alone;
 (4)an estimated 336,000 customers lost power during Hurricane Harvey in Texas and Louisiana; and (5)an estimated 40,000 flood survivors were evacuated to, or took refuge in, shelters across Texas or Louisiana;
 Whereas, according to the Federal Emergency Management Agency, as a result of Hurricane Harvey— (1)41,5000 square miles of land mass in Texas were impacted;
 (2)more than 100,000 search and rescue missions were conducted across Texas by Federal, State, and local partners;
 (3)12,000,000 cubic yards of storm debris were removed in Texas; (4)more than 200,000 single-family homes were flooded across the State of Texas, many of which were not in high-risk areas;
 (5)294 shelters were opened in Texas, holding up to 42,399 survivors; and (6)approximately 82 volunteer organizations with a total of 91,391 volunteers operated in Texas to provide assistance in response to the storm;
 Whereas the Gulf Coast of Texas suffered sweeping economic losses due to closures of businesses and ports and interruptions in oil and gas production, trade, and tourism caused by Hurricane Harvey;
 Whereas thousands of businesses were damaged due to Hurricane Harvey, which caused some businesses to close for a period of time and other businesses to close indefinitely;
 Whereas Hurricane Harvey caused an estimated $200,000,000 in crop and cattle loss in Texas; Whereas Hurricane Harvey resulted in the closure of countless schools due to flooding, power outages, and dangerous conditions;
 Whereas school closures caused by Hurricane Harvey disrupted the academic school year for thousands of students and forced teachers to relocate classrooms to less favorable learning environments;
 Whereas doctors, nurses, and other medical personnel worked expeditiously to provide care and ensure that patients were safe under extreme circumstances;
 Whereas volunteer organizations and charities continue to assist survivors of Hurricane Harvey with food, water, and shelter;
 Whereas thousands of volunteers and Federal, State, and local government employees from across the United States continue to assist with long-term recovery needs and efforts; and
 Whereas significant challenges remain in Texas and Louisiana as those States work to recover, rebuild, and prepare for potential future disasters: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 1-year anniversary of Hurricane Harvey, which reached the shores of the United States on August 25, 2017;
 (2)expresses condolences to the victims of Hurricane Harvey; (3)commends the resiliency and courage of the people of Texas and Louisiana;
 (4)applauds the work and commitment of Federal, State, and local partners, law enforcement officers, active duty members of the Armed Forces, members of the National Guard and Reserves, first responders, and brave citizens who went into harm's way to save countless lives in the aftermath of Hurricane Harvey and who have provided support during the past year; and
 (5)reaffirms the commitment of the Senate to stand by the people of Texas and Louisiana and to provide necessary resources as the people of Texas and Louisiana rebuild their communities.
			
